

	

		III

		109th CONGRESS

		2d Session

		S. RES. 425

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Ms. Mikulski (for

			 herself and Mr. Sarbanes) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		To commend the University of Maryland

		  women’s basketball team for winning the 2006 National Collegiate Athletic

		  Association Division I National Basketball Championship.

	

	

		Whereas the University of Maryland women’s basketball team

			 has worked vigorously, dynamically, and very enthusiastically to reach a

			 championship level of play;

		Whereas the students, alumni, faculty, and fans of the

			 Terrapins should be congratulated for their commitment to the University of

			 Maryland Terrapins national champion women’s basketball team;

		Whereas the student athletes, led by Crystal Langhorne and

			 her teammates, Kristi Toliver, Freshman of the Year Marissa Coleman, Shay

			 Doron, Laura Harper, Kalika France, Christie Marrone, Ashleigh Newman, Aurelie

			 Noirez, Jade Perry, Angel Ross, Charmaine Carr, and Sa’de Wiley-Gatewood

			 participated in this national championship season;

		Whereas Head Coach Brenda Frese has recruited and taught

			 the top talent in the United States to be student athletes at the University of

			 Maryland and has been assisted by coaches Jeff Walz, Erica Floyd, Joanna

			 Bernabei, and Director of Basketball Operations Mark Pearson, to imbue in these

			 young women the values of teamwork, perseverance, and competitiveness;

		Whereas the University of Maryland women's basketball

			 team, also known as the Terps, was able to defeat their 2

			 greatest foes en route to a first national championship in women’s

			 basketball;

		Whereas the championship game was won in overtime after

			 overcoming a deficit of 13 points with only 15 minutes remaining in regulation

			 play; and

		Whereas the grit, heart, and maturity of the 2006

			 University of Maryland Terrapins women’s basketball team will be the

			 standard-bearer for years to come in the game of Women’s College Basketball:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)congratulates the

			 University of Maryland Terrapins women’s college basketball team for winning

			 the 2006 National Collegiate Athletic Association Division I National

			 Championship;

			(2)recognizes the

			 breathtaking achievements of Head Coach Brenda Frese, her assistant coaches,

			 and all of the outstanding players; and

			(3)directs the

			 Secretary of the Senate to transmit a copy of this resolution to Brenda Frese,

			 Head Coach of the national champions University of Maryland Terrapins and to

			 the University of Maryland College Park President, Dr. Dan Mote for appropriate

			 display.

			

